Citation Nr: 1600640	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-01 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right heel disability, to include denervation extensor digitorum brevis (EDB).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision.  The Board previously remanded this issue in September 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the last remand, the Board has learned of additional development needed for the Veteran's claim.  The October 2015 examiner noted that the Veteran was receiving disability from the Social Security Administration (SSA) for nerve damage.  His foot claim has a nerve component, and SSA records are not part of the Veteran's claims file.  The AOJ should obtain those records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's SSA records and associate them with the claims file.  All requests for federal records should continue until the records are obtained or deemed unavailable. 

2. Issue a supplemental statement of the case, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals






